MEMORANDUM **
Ramiro Cardenas-Ramirez appeals the 60-month sentence imposed following his guilty plea to one count of unlawful reentry by a deported alien in violation of 8 U.S.C. § 1326(a).
Cardenas-Ramirez contends that his sentence in excess of two years is illegal and violates due process under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because at the plea hearing Cardenas-Ramirez admitted deportation but not removal, which, he says, is the exclusive condition precedent for enhanced punishment under the 1996 version of 8 U.S.C. § 1326(b)(2). We reject Cardenas-Ramirez’s contention that United States v. Lopez-Gonzalez, 183 F.3d 933, 934 (9th Cir.1999) (concluding that any distinction between deportation and removal is legally insignificant for purposes of the 1996 version of § 1326), is not controlling. See also United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000) (holding that Apprendi preserved the holding of Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), and rejecting contention that a § 1326(b)(2) enhancement requires proof beyond a reasonable doubt of the prior aggravated felony conviction). The district court’s judgment is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.